Title: To James Madison from Joseph Jones, 17 February 1796
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 17. Febry. 1796.
I was not only astonished but concerned to see in what manner the resolutions of the Virginia Ass: was treated by the Mass. Legislature as well as some others but by others with more decency—these are strange and unaccountable things to me but I suppose are well warranted in the opinion of others better informed. I had supposed there was nothing unconstitutional in a state legislature speaking its opinion of any public measure through the proper Organ to the general government or that there was any improper interference in proposing to the other States objects of amendment for their consideration. Time no doubt has produced some change respecting the operation of the Treaty in the minds of Some But cannot alter the instrument itself which must sink or swim by its own weight. I fear your attempts to do what is right will be frustrated as appearances are So unfavourable and the resentmt. agt. Virginia so manifest. Even the answer of the P. on presenting the flag has had its weight with many who doubted his attachment to France—the warmth of sentiment expressed on that occasion was well calculated to make impressions with those who do not examine conduct and facts we shod. examine what is done not what is said. Genets offence with some men was impud⟨ence.⟩ The best Man that ever lived possessing the influence of the P. is a dangerous Man—the more so if guided in any of his measures by others who may not be so virtuous. God grant we may never have cause to say “curse on his virtues they have undone his Country.” Let me hear how Marshall & Campbell are reputed as able Counsel contrasted wth. the Pensa. champions. May you live and prosper in public & private. Yr. friend
Jos: Jones
